 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the above findings of fact, and upon the entire record in the case, I make thefollowing:CONCLUSIONS OF LAW1.Master Transmission Rebuilding Corporation & Master Parts, Inc., herein calledthe Company or the Respondent, is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. International Association of Machinists, AFL-CIO, District Lodge No. 87, isa labor organization within the meaning of Section2(5) of the Act.3.By interrogating its employees and threatening them with reprisal if theyindulged in union activities, the Company has violated Section 8(a)(1) of the Act.4.By cutting the hours of employment of the employees because they had engagedin union activities, the Company has also violated Section 8(a)(3) and (1) of theAct.5.The unfair labor practices enumerated above are unfair labor practices affect-ing commerce within the meaning of Section2(6) and (7) of the Act.[Recommended Order omitted from publication.]'Charles T. Reynolds,Sr., doing business as Charles T. ReynoldsBox Company,and Reynolds Pallet & Box Co.andLocal 637,United Brotherhood of Carpenters and Joiners of America,AFL-CIO.Case No. 9-C21-0461.October 28, X965SUPPLEMENTAL DECISION AND ORDEROn October 25, 1962, the National Labor. Relations Board issued aDecision and Order in the above-entitled case, funding that theRespondents had discriminated against certain named employees inviolation of Section 8(a) (3) and (1) of the National Labor Rela-tions Act, as amended.' Thereafter, the Board's Order was enforcedby the United States Court of Appeals for the Sixth Circuit,' and adecree was entered on December 27, 1964, against the Respondents.The decree provided,mater alia,that Respondents make whole theemployees named therein for any loss of pay suffered by reason of theRespondents' discrimination against there.On November 2, 1964, the Regional Director for the National LaborRelations Board for Region. 9 issued a backpay specification, and theRespondents filed an answer and amended answer thereto.Uponappropriate notice issued by the Regional Director, a, hearing was heldbefore Trial Examiner Thomas S. Wilson for the purpose of deter-mining the amounts of ba.ekpay clue the claimants.On August 13, 1965, the Trial Examiner issued the attached Sup-plemental Decision, in which he found that the claimants were enti-tied to the amounts of backpay set out in the backpay specification,2 139 NLRB 519.2 Rey old8Pallet d Box Co. v. N.L.R.B.,324 F. 2d 833.155 NLRB No. 44. CHARLES T. REYNOLDS BOX COMPANY385with certain modifications contained in his Decision.Thereafter, theRespondents filed exceptions to the Supplemental Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Supplemental Decision, the exceptions and brief, and theentire record in this case, and hereby adopts the findings,3 conclu-sions, and recommendations of the Trial Examiner, with the modifica-tion below.4ORDEROn the basis of the Trial Examiner's Supplemental Decision and theentire record in this case, the National Labor Relations Board herebyorders that the Respondents, Charles T. Reynolds, Sr., doing business asCharles T. Reynolds Box Company, and Reynolds Pallet & Box Co.,their agents, successors, and assigns, shall pay to the employees involvedin this proceeding as net backpay the amounts set forth in the backpayspecification, with the modifications made by Trial Examiner Wilson inhis Supplemental Decision.3We correct the Trial Examiner's inadvertent reference to employee Arthur G. Chestnutas Chester G. Chestnut.4In view of employee Vernal French's admission that he ceased looking for work uponreceipt of his notice of induction into the armed services,we shall end his backpayperiod as of that date, rather than upon his entry into the armed services on May 17, 1962.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEOn October 25, 1962, the National Labor Relations Board, herein referred to asthe Board, issued its Decision and Order, 139 NLRB 591, against Respondents herefinding that Respondents had discriminated against 30 named employees and order-ing said Respondents to offer reinstatement to said named employees and to makeeach of them whole for any loss they may have sustained as a result of said dis-crimination against them.On November 8, 1963, the United States Court of Appeals for the Sixth Circuitgranted enforcement of the Board's said Decision and Order, 342 F. 2d 833, andentered its decree on December 27, 1964, enforcing in full the backpay provisionsof said Board Decision and Order.Thereafter a controversy having arisen over the amount of backpay due undersaid Board Decision and Order, the Regional Director of the Board for Region 9issued backpay specifications and notice of hearing thereon on November 2, 1964,which were duly served upon Respondents.After one purported answer of Respondents had been stricken as not being incompliance with the Board's Rules and Regulations, Series 8, as amended, Respond-ents duly filed an amended answer to said backpay specifications admitting certainallegationstherein but denying that any backpay was due to any of thediscriminatees 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDin general because they had "removed themselves from the labor market" and hadthus sustained "wilful losses."In its answer Respondents also alleged in certainindividual cases other reasons it claimed that no backpay was due, such as an11-month illness in the case of Loy Branstetter 1 and in another instance removalfrom the labor market by reason of incarceration in jail.2A hearing thereon was held at Cincinnati, Ohio, before Trial Examiner Thomas S.Wilson on May 24 and 25, 1965. All parties were represented by counsel and giventhe opportunity to present any and all evidence to the issues.At the conclusion ofthe hearing the parties waived oral argument.A brief was received from Respond-ent on June 30, 1965.Upon the basis of the record made herein and from my observation of the wit-nesses, I make the following:A. Findings1.Gross backpayAs this case is determined in large measure by the pleadings herein, it is necessaryto discussthem for the moment.In its answer Respondents denied the correctness and reasonableness of the formulaused by the Regional Director in computing the weekly hours of work of the dis-criminatees'and also the various wage rate increases used in the backpay specifications.At the opening of the hearing Respondents withdrew its denial of the correctness ofthe formula used and admitted its reasonableness and fairness.SubsequentlyRespondents also admitted that the wage rate increases used in the specificationswere also correct.With these two admissions by Respondents, it was acknowledgedthat computations of gross backpay contained in the specifications were correct.I so find.During the hearing it was also agreed that discriminatee Ray Reynolds had beendischarged by Respondents on October 14, 1961 (instead of on November 13, 1961,as indicated in said specifications).This admitted change in the termination date ofReynolds increases the number of hours lost by him due to the discrimination by132 7 hours which at his hourly rate of $1.75 per hour increases the backpay duehim by $232.42 therebymaking thebackpay dueand owingtoRay Reynolds thetotal sum of$546 72. I so find.2. Interim earningsRespondents' answer naturally admits all the interim earnings listed in the backpayspecifications for each discriminatee.In addition thereto the testimony adduced from discriminatee Charlie M Robinsonshowed that he received $20 per week for a period of 7 months for cutting timberfor an uncle during his backpay period for a total of $560.As these earnings werenot indicated in said specifications for this discriminatee but amounted to deductibleinterim earnings, I will deduct that sum from the backpay due Robinson which makesthe correct backpay due and owing to Robinson the sum of $2,233.99.The testimony of Roland Robinson also proved that during his backpay period in1963 Roland Robinson earned a sum of $300 by raising a crop of tobacco which isnot listed among his interim earnings in said specifications.3This additional interimearnings reduces the backpay owing to Roland Robinson to the sum of $5,719.40.The testimony further proved that discriminatee Mitchell Goss was paid $4 perday for 2i days worked per week over a 6-month period for a sum total of $240.Itwas also proved that Goss received interim earnings of $112 51 from MonticelloWood Products Company during his backpay period.Neither of these interim earn-IIn the case of Loy Branstetter the evidence showed that Branstetter became infectedby the paint he was handling at Field Container Corporation, Elk Grove, Illinois, whichcaused him to have to take leave of absence from that employei. But this would nothave affected his working ability at a job not involving this paintAs this allergic con-dition was caused by or resulted from the discrimination against Branstetter and wouldnot have occurred except for that discrimination, I find that this will not abate thebackpay due him2As the evidence produced in this instance indicated that this so-called incarcerationin jail was over the weekends for drunkenness on one or two occasions,Imust find thatthis individual was not removed from the labor market so as to abate his backpay3During the year 1964 Robinson earned $1,200 from the sale of another tobacco cropBut as this was earned after the end of Robinson's backpay period, this will not affectthe backpay clue and owing to him in the specifications CHARLES T. REYNOLDS BOX COMPANY387ings are listed in said specifications.Accordingly, I will charge Mitchell Goss withinterim earnings of $352.51 and thus reduce the backpay due and owing him fromRespondents to the sum of $5,858.87.The evidence showed that discriminatee Alfred Combs bought a truck about May1963, and that for a period of 9 months during his backpay period he used thattruck to make one or two trips per week selling coal and that from each of suchtrips he realized a profit of $15 or $20. I will therefore find that during this periodAllied Combs made interim earnings amounting to the sum of $1,260 which wasnot noted in said specifications.Accordingly, I find that by reducing the amountof backpay due to Combs by the sum of $1,260 the total backpay owing by Respond-ents to Combs is the sum of $4,472.26.3.ExpensesA number of the discriminatees made claims for certain expenses allegedly incurredwhile seeking work after the discrimination against them. In large part these claimsconsisted in estimated increased expenses for food, living quarters, or transportationat some of the interim jobs over and beyond the expenses for the same items whileworking for Respondents.The testimony regarding these claimed expenses was soindefinite, inadequate, and speculative or else the pioof showed the claims to befor such unjustifiable purposes as personal pleasure trips to their homes in Kentuckyso that I must strike all claims for the added expenses claimed in the specificationsexcept in the instances noted below.The proof showed that claimant Chester G. Chestnut secured interim employmentin Indianapolis, Indiana, which he had to quit because he proved allergic to thepaint required on his job, then he got work in London, Kentucky, and thereafter inMundelein, Illinois.In order to secure this employment and thus reduce the back-pay owing him from Respondents, Chestnut was required to travel from Cincinnatito Indianapolis (108 miles), from Cincinnati to London, Kentucky (158 miles), andfrom Cincinnati to Mundelein, 330 miles.4Thus Chestnut was required to drive atotal of at least 1,198 miles in his successful efforts to secure interim employmentwhich, at the regular figure of 10 cents per mile, entitled him to $119.80 for carexpenses.As each of these trips would have required at least 1 day of traveling fora total of 6 days in travel at $15 per day for a total $90, these obvious and necessaryexpenses are even greater than the $186 expenses claimed in the specifications forChestnut.Contrary to Respondents' answer, there is nothing "arbitrary and capii-cious" about the allowance of these necessary traveling expenses in securinginterimemployment and thereby reducing the backpay due to claimant.Accordingly, Ihereby approve the $186 expenses claimed in the specifications for Chestnut.The same reasoning applies to the $63 expenses claimed by discrimmatee MarvinFrench, who the record proves had traveled from Cincinnati, Ohio, to London,Kentucky (158 miles) and from Cincinnati to South Bend, Indiana (230 miles) inhis successful efforts to reduce the backpay owning him through interim employment.The mileage alone involved here at 10 cents per mile more than justifies the $63expense claimed in the specifications for French.Accordingly I approve the $63expense item claimed in the specifications for French.4.Claybourne NorthThe backpay specifications as related to discriminatee Claybourne North containedthe following footnote:"We have not been able to contact Claybourne Northregarding his interim employment, earnings and expenses."The record further shows that Respondents have been unable to locate North sincethe discrimination against him.Nor does his brother-in-law have any informationas to North's whereabouts.In this state of the record, I will dismiss the claim made on behalf of North with-out prejudice to its being reopened when and if North is located and available togive testimony.5.Respondents' defenseAs stated in Respondents' brief, Respondents' general defense to the backpayspecifications is as follows:The mass exodus of discriminatees from Hamilton, Ohio, a highly developed'industrial area, to various rural, depressed areas in Kentucky in itself leads to'All mileage figures herein were secured from StandardHighway-MileageGuide, RandMcNally Company (1962).212-809-6 6-vol. 155-26 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDbut one conclusion-these men wilfully and intentionally removed themselvesfrom any opportunity for employment.They did not want to find employment.They wanted to go home and enjoy a 26-weeks vacation.Twenty-one of the 28 discriminatees immediately returned to Kentuckywhere each of them remained during the full course of their unemploymentbenefits.*sTo really have a complete understanding of the attitude of the discriminateesone must have a true concept of the underlying philosophy which motivatesthem.The basic, rudimentary and unique feature of these Kentucky hill people isthat the Kentucky hills are and will forever be their homeThe one drivingforce behind them is the constant and never varying desire to return home. Itis not a nostalgic rememberance of things past but a current and continuing goalto be obtained at the first moment of opportunity.Those of us who have not been born or raised to adulthood in Kentucky reallyhave no true concept of this native feeling in kindled in these peopleWe do notunderstand, although it is elementary to them, and that the great variance in thestandard of living to which we are accustomed and the standard of living intheir part of Kentucky enables a dollar for spending in the Kentucky hills to dothe work of $10 in Washington, D.C., or Cincinnati, Ohio.From the standpoint of the discriminatees the worst thing that could havehappened to them would have been an offer of employment before the expira-tion of their unemployment benefits.Respondents contends, and this contention is clearly supported by the evi-dence, that the action of these men returning home effectively removed themfrom the Labor market. That under the circumstances the backpay order shouldnot begin to run until there is some clear demonstrable action by each of theseindividuals to show a return to the Labor market.The migration of these men was equivalent to nuclear physicist moving to theBelgian Congo and then claiming backpay because there was no demand forhis service in the new location.Many, if not most, of the facts cited in Respondents' argument are true andaccurate.I accept them.From these facts Respondents draw the conclusion thatthese discriminatees "withdrew from the Labor market" by moving back to or neartheir homes in the rural, depressed, and nonindustrial areas of Kentucky for what-ever reason and thereby incurred "wilful losses" so that no backpay is due them.Thisconclusion I am unable to draw.Although it may be true that Hamilton and Butler Counties in Ohio may have hadmore industrial job opportunities than Kentucky, it is likewise true that those countiesalsowould have more job applicants as well.The record shows that those dis--criminatees who remained in the aforementioned counties after the discriminationhad no greater success at securing interim employment there than those who returnedto Kentucky. In fact the record shows that several of those who remained in Ohiowere forced to go into the States of Indiana and even to Mundelein, Illinois, 333miles away, to secure interim employment.The record further shows that several ofthose who returned to Kentucky were successful in finding interim employment evenin those allegedly "rural and depressed" areas of Kentucky. In fact it is worthnoting here that one such discriminatee at least was successful in finding work in aplace with the well known name of Dogpatch, Kentucky-as well as in other placesin that State. Jobs are where one finds them. This record effectively refutes theconclusion drawn by Respondents.Accordingly, I am unable to adopt theper seconclusion that by returning to Kentucky these discriminatees "removed themselvesfrom the Labormarket."Respondents'argument implies at least that those of the discrimmatees whoreceived 26 weeks of employment were enjoying a vacation of that length from whichthey refused to permit themselves to be disturbed.The record here proves the con-trary-although it is true that many of the discriminatees did receive the full 26 weeksof unemployment compensation prior to finding interim employment.There is noevidence in this record that any discriminatee rejected any work opportunity.The5 Quotations fromN LR B. v Brown &Root, Inc., etc.,311 F. 2d 447 (C.A. 8), andMastro Plastics Corporation and French-American Reeds Manufacturing Co, Inc.,136NLRB 1342,are omitted. LEAS & McVITTY,INCORPORATED389record shows that each of these men registered for unemployment compensation,complied with all the requirements therefor including that of making an independentsearch for employment, and that none was ever refused a compensation check forany reason, including the failure to make such an independent search for work.Therecord here shows that each discriminatee made a search for work over and beyondmere registering for unemployment compensation.Consequently, I must find thatnone of the discriminatees suffered any willful loss.At the hearing Respondents made the contention-not repeated in its brief-thatall these discriminatees had to do to secure employment, as they well knew, was to.apply at Respondents' Reynolds Pallet and Box Company at Maude, Ohio.How-ever, the evidence showed that several did in fact attempt to make such applicationsthere only to find the gate to the plant locked with a sign thereon reading "No WorkAvailable"-which may account for the absence of this contention in the brief.B. ConclusionsTherefore, I accept the aforementioned backpay specifications with the changesmentioned heretofore in its entirety.Leas&MeVitty,IncorporatedandInternational Union of Dis-trict 50, United Mine Workers of America.Cases Nos. 5-CA-2994 and 5-RC--4873.October 28,1965DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn Time 25, 1965, Trial Examiner George A. Downing issued hisDecision in the above-entitled proceedings, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,'and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.He also found that Respondent had not engaged in other unfairlabor practices alleged in the complaint and recommended dismissal ofthose allegations. In addition, he recommended the overruling of theobjections to the election in Case No. 5-RC-4873.Thereafter, theRespondent filed exceptions, and the International Union of District50,United Mine Workers of America, herein called the Union, andthe General Counsel filed exceptions and supporting briefs to certainfindings and conclusions in the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthese cases to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and the briefs, and the entire rec-155 NLRB No. 43.